       Case 1:20-cv-03088-SMJ    ECF No. 17   filed 01/19/21   PageID.62 Page 1 of 2




1                                                                           FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

2
                                                                   Jan 19, 2021
3                      UNITED STATES DISTRICT COURT                    SEAN F. MCAVOY, CLERK


                      EASTERN DISTRICT OF WASHINGTON
4
     PROPRIETARY VARIETY                      No. 1:20-cv-03088-SMJ
5    MANAGEMENT, LLC and
     WASHINGTON STATE                         ORDER DISMISSING CASE
6    UNIVERSITY,

7                            Plaintiffs,

8               v.

9    ANGEL’S GRAFTING AND
     NURSERY, LUIS JORGE ANGEL,
10   and CINDY ELIZABETH ANGEL,

11                           Defendants.

12
          On January 15, 2021, Plaintiffs filed a Notice of Voluntary Dismissal with
13
     Prejudice, ECF No. 16. Defendants have served neither an answer nor a summary
14
     judgment motion. Consistent with Plaintiff’s notice and Federal Rule of Civil
15
     Procedure 41(a)(1)(A)(i), IT IS HEREBY ORDERED:
16
          1.    Plaintiff’s Notice of Voluntary Dismissal with Prejudice, ECF No.
17
                16, is ACKNOWLEDGED.
18
          2.    All claims are DISMISSED WITH PREJUDICE, with all parties to
19
                bear their own costs and attorney fees.
20
          3.    All pending motions are DENIED AS MOOT.


     ORDER DISMISSING CASE – 1
       Case 1:20-cv-03088-SMJ         ECF No. 17   filed 01/19/21   PageID.63 Page 2 of 2




1          4.     All hearings and other deadlines are STRICKEN.

2          5.     The Clerk’s Office is directed to CLOSE this file.

3          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

4    provide copies to all counsel.

5          DATED this 19th day of January 2021.

6
                        _________________________
7                       SALVADOR MENDOZA, JR.
                        United States District Judge
8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
